Exhibit 10.9

 

NONCOMPETITION AGREEMENT

 

THIS NONCOMPETITION AGREEMENT (the “Agreement”) is made as of December 18, 2009
(the “Effective Date”) by and between Primoris Services Corporation, a Delaware
corporation with offices in several States, including the State of Texas
(“Buyer”), and Mike Killgore, an individual and employee of Company (as defined
herein) that has offices in several States, including the State of Texas
(“Seller”).

 

R E C I T A L S

 

A.            Buyer and Seller are parties to a Membership Interest Purchase
Agreement dated as of even date herewith (the “Purchase Agreement”), pursuant to
which Buyer is acquiring all of the membership interests of James Construction
Group, L.L.C., a Florida limited liability company (the “Company”).  Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Purchase Agreement.

 

B.            Seller beneficially owns a substantial percentage of the equity
interests of the Company and, as a result, Seller will derive substantial
financial benefit from the transactions contemplated by the Purchase Agreement.

 

C.            Following the consummation of the transactions contemplated by the
Purchase Agreement, Buyer will engage in a business that provides site
development, heavy civil construction, infrastructure construction projects,
including highways and bridges, construction of industrial facilities, equipment
installation, storages facilities, process piping, structural steel and
maintenance services (the “Business”).

 

D.            It is a condition of Buyer’s obligations to consummate the
transactions contemplated by the Purchase Agreement that Seller execute and
deliver to Buyer a noncompetition agreement incorporating the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and in the Purchase Agreement, and intending to be legally bound hereby,
the parties hereto agree as follows:

 


1.             AGREEMENT NOT TO COMPETE.


 


(A)           IN ORDER TO PROTECT THE BUSINESS OF BUYER AND ANY OF ITS
AFFILIATES (AS DEFINED BELOW), COMMENCING ON THE EFFECTIVE DATE AND FOR A PERIOD
OF TWO (2) YEARS AFTER THE DATE ON WHICH EITHER SELLER VOLUNTARILY TERMINATES
HIS EMPLOYMENT WITH THE COMPANY OR SELLER IS TERMINATED BY THE COMPANY FOR
CAUSE, AS “CAUSE” IS DEFINED IN THE EMPLOYMENT AGREEMENT BY AND BETWEEN COMPANY
AND SELLER DATED OF EVEN DATE HEREWITH (THE END OF SUCH TWO (2) YEAR PERIOD
BEING HEREINAFTER REFERRED TO AS THE “TERMINATION DATE”):

 

1

--------------------------------------------------------------------------------


 

(i)            Seller will not, within the following described Louisiana
Parishes, and the States of Texas, Florida, Mississippi, Arkansas, Alabama and
Georgia (the “Territory”), engage in, provide consulting services to, be
employed by or have any interest in (whether as a proprietor, partner, director,
officer, employee or stockholder) any corporation, general or limited
partnership, association, limited liability company, sole proprietorship, trust
or other entity or organization, other than Buyer or any of its Affiliates,
which is engaged in a business that directly competes with the Business

 

PARISHES IN THE STATE OF LOUISIANA

 

Acadia

 

East Feliciana

 

Ouachita

 

Terrebonne

Allen

 

Evangeline

 

Plaquemines

 

Union

Ascension

 

Franklin

 

Point Coupee

 

Vermillion

Assumption

 

Grant

 

Rapides

 

Vernon

Avoyelles

 

Iberia

 

Red River

 

Washington

Beauregard

 

Iberville

 

Richland

 

Webster

Bienville

 

Jackson

 

Sabine

 

West Baton Rouge

Bossier

 

Jefferson

 

St. Bernard

 

West Carroll

Caddo

 

Jefferson Davis

 

St. Charles

 

West Feliciana

Calcasieu

 

Lafayette

 

St. Helena

 

Winn

Caldwell

 

Lafourche

 

St. James

 

 

Cameron

 

Lasalle

 

St. John the Baptist

 

 

Catahoula

 

Lincoln

 

St. Landry

 

 

Claiborne

 

Livingston

 

St. Martin

 

 

Concordia

 

Madison

 

St. Mary

 

 

De Soto

 

Morehouse

 

St. Tammany

 

 

East Baton Rouge

 

Natchitoches

 

Tangipahoa

 

 

East Carroll

 

Orleans

 

Tensas

 

 


 


; AND


 


(II)           SELLER WILL NOT, DIRECTLY OR INDIRECTLY, AT ANY TIME DURING THE
TERM OF THIS AGREEMENT (FROM THE EFFECTIVE DATE THROUGH THE TERMINATION DATE):
(A) EMPLOY, OR PERMIT ANY COMPANY OR BUSINESS DIRECTLY OR INDIRECTLY CONTROLLED
BY SELLER TO EMPLOY, ANY PERSON WHO IS EMPLOYED BY BUYER OR ANY ENTITY
CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH BUYER (AN “AFFILIATE”);
(B) INTERFERE WITH OR ATTEMPT TO DISRUPT THE RELATIONSHIP, CONTRACTUAL OR
OTHERWISE, BETWEEN BUYER OR ANY OF ITS AFFILIATES AND ANY OF THEIR EMPLOYEES OR
CONSULTANTS; (C) SOLICIT OR IN ANY MANNER SEEK TO INDUCE ANY EMPLOYEE OR
CONSULTANT OF BUYER OR ANY OF ITS AFFILIATES TO TERMINATE HIS OR HER EMPLOYMENT
OR ENGAGEMENT WITH BUYER OR ANY OF ITS AFFILIATES; OR (D) WITHIN THE TERRITORY,
SOLICIT ANY CUSTOMERS OF BUYER OR ANY OF ITS AFFILIATES UNLESS SUCH SOLICITATION
IS NOT RELATED TO THE BUSINESS.


 


(B)           NOTWITHSTANDING SECTION 1(A) OF THIS AGREEMENT, SELLER SHALL NOT
BE PRECLUDED FROM PURCHASING OR OWNING STOCK IN A PUBLICLY-HELD CORPORATION IF
SELLER’S HOLDINGS ARE LESS THAN TWO PERCENT (2%) OF THE OUTSTANDING CAPITAL
STOCK OF SUCH CORPORATION AND WILL NOT BE PRECLUDED FROM OWNING AN INTEREST IN
BUYER.

 

2

--------------------------------------------------------------------------------


 


2.             ACKNOWLEDGMENTS OF SELLER.  SELLER HEREBY ACKNOWLEDGES AND AGREES
THAT:


 


(A)           THIS AGREEMENT IS NECESSARY FOR THE PROTECTION OF THE LEGITIMATE
BUSINESS INTERESTS OF BUYER AND ITS AFFILIATES;


 


(B)           THE RESTRICTIONS CONTAINED IN THIS AGREEMENT REGARDING
GEOGRAPHICAL SCOPE, LENGTH OF TERM AND TYPES OF ACTIVITIES RESTRICTED ARE
REASONABLE;


 


(C)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT IS A MANDATORY
CONDITION PRECEDENT TO THE CONSUMMATION BY BUYER OF THE TRANSACTIONS PROVIDED
FOR IN THE PURCHASE AGREEMENT;


 


(D)           SELLER HAS NO INTENTION OF COMPETING WITH BUYER OR ANY OF ITS
AFFILIATES WITH RESPECT TO THE BUSINESS WITHIN THE LIMITATIONS SET FORTH ABOVE;
AND


 


(E)           AS AN OWNER OF THE COMPANY AND THROUGH HIS OWNERSHIP OF THE
COMPANY, SELLER HAS RECEIVED, EITHER DIRECTLY OR INDIRECTLY, ADEQUATE AND
VALUABLE CONSIDERATION FOR ENTERING INTO THIS AGREEMENT.


 


3.             EXTENSION; EQUITABLE RELIEF; FEES AND EXPENSES.


 


(A)           IF SELLER IS DETERMINED BY A COURT OF COMPETENT JURISDICTION TO
HAVE VIOLATED THE PROVISIONS OF SECTION 1 HEREINABOVE, THE TERM DESCRIBED
THEREIN WILL BE EXTENDED BY THAT NUMBER OF DAYS WHICH IS EQUAL TO THE AGGREGATE
NUMBER OF DAYS DURING WHICH, AT ANY TIME, SELLER COMMITTED ANY SUCH VIOLATION.


 


(B)           SELLER STIPULATES AND AGREES THAT ANY BREACH OF THIS AGREEMENT BY
SELLER WILL RESULT IN IMMEDIATE AND IRREPARABLE HARM TO BUYER AND ITS
AFFILIATES, THE AMOUNT OF WHICH WILL BE EXTREMELY DIFFICULT TO ASCERTAIN, AND
THAT BUYER COULD NOT BE REASONABLY OR ADEQUATELY COMPENSATED BY DAMAGES IN AN
ACTION AT LAW.  FOR THESE REASONS, BUYER OR ANY OF ITS AFFILIATES SHALL HAVE THE
RIGHT TO OBTAIN SUCH PRELIMINARY, TEMPORARY OR PERMANENT MANDATORY OR
RESTRAINING INJUNCTIONS, ORDERS OR DECREES AS MAY BE NECESSARY TO PROTECT BUYER
OR ANY OF ITS AFFILIATES AGAINST, OR ON ACCOUNT OF, ANY BREACH BY SELLER OF THE
PROVISIONS OF SECTION 1(A) OF THIS AGREEMENT WITHOUT THE PROOF OF ANY ACTUAL
DAMAGE CAUSED TO BUYER OR ANY OF ITS AFFILIATES.  SUCH RIGHT TO EQUITABLE RELIEF
IS IN ADDITION TO ALL OTHER LEGAL REMEDIES BUYER OR ANY OF ITS AFFILIATES MAY
HAVE TO PROTECT ITS RIGHTS.


 


(C)           EACH PARTY SHALL BEAR ITS OWN ATTORNEYS’ FEES AND EXPENSES IN ANY
SUIT OR PROCEEDING INITIATED IN CONNECTION WITH THIS AGREEMENT.


 


4.             SEVERABILITY.  THE COVENANTS, PROVISIONS AND PARAGRAPHS OF THIS
AGREEMENT ARE SEVERABLE.  IN THE EVENT THAT ANY PORTION OF THIS AGREEMENT IS
HELD TO BE ILLEGAL OR UNENFORCEABLE, IN WHOLE OR IN PART, THE SAME WILL NOT
AFFECT ANY OTHER PORTION OF THIS AGREEMENT, AND THE REMAINING COVENANTS,
PROVISIONS AND PARAGRAPHS OR PORTIONS THEREOF, TO THE EXTENT ENFORCEABLE, SHALL,
NEVERTHELESS, BE BINDING AND ENFORCEABLE.  IN FURTHERANCE AND NOT IN LIMITATION
OF THE FOREGOING, IF ANY DURATIONAL OR GEOGRAPHIC RESTRICTION OR RESTRICTION ON
BUSINESS ACTIVITIES COVERED UNDER THIS AGREEMENT SHALL BE FOUND BY ANY COURT OF
COMPETENT JURISDICTION TO BE OVERLY-BROAD, AND THUS ILLEGAL OR UNENFORCEABLE,
SELLER AND BUYER INTEND THAT SUCH COURT WILL ENFORCE THIS AGREEMENT IN ANY LESS
BROAD MANNER THE COURT MAY FIND APPROPRIATE BY CONSTRUING SUCH OVERLY-

 

3

--------------------------------------------------------------------------------


 


BROAD PROVISIONS TO COVER ONLY THAT DURATION, GEOGRAPHIC AREA OR BUSINESS
ACTIVITIES WHICH MAY BE ENFORCEABLE.  THE PARTIES EXPRESSLY AGREE THAT THIS
AGREEMENT SHALL BE GIVEN THE CONSTRUCTION THAT RENDERS ITS PROVISIONS VALID AND
ENFORCEABLE TO THE MAXIMUM EXTENT PERMITTED BY LAW AND/OR EQUITY.


 


5.             AMENDMENTS.  NO SUPPLEMENT, MODIFICATION, AMENDMENT OR WAIVER OF
THE TERMS OF THIS AGREEMENT SHALL BE BINDING ON THE PARTIES HERETO UNLESS
EXECUTED IN WRITING BY THE PARTY TO BE BOUND THEREBY.  NO WAIVER OF ANY OF THE
PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO OR SHALL CONSTITUTE A WAIVER OF
ANY OTHER PROVISIONS HEREOF (WHETHER OR NOT SIMILAR), NOR SHALL SUCH WAIVER
CONSTITUTE A CONTINUING WAIVER UNLESS OTHERWISE EXPRESSLY PROVIDED.  ANY FAILURE
TO INSIST UPON STRICT COMPLIANCE WITH ANY OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT SHALL NOT BE DEEMED A WAIVER OF ANY SUCH TERMS OR CONDITIONS.


 


6.             SUCCESSORS IN INTEREST.  THIS AGREEMENT SHALL BE BINDING UPON AND
SHALL INURE TO THE BENEFIT OF THE SUCCESSORS, ASSIGNS, ESTATES, HEIRS AND
PERSONAL REPRESENTATIVES OF THE PARTIES HERETO (PROVIDED THAT THE RESTRICTIONS
THEMSELVES SHALL NOT APPLY TO THE SUCCESSORS, ASSIGNS, ESTATES, HEIRS AND
PERSONAL REPRESENTATIVES OF SELLER).  NEITHER PARTY MAY ASSIGN HIS OR ITS RIGHTS
OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY
HERETO.  NOTWITHSTANDING THE FOREGOING, BUYER MAY ASSIGN ITS RIGHTS HEREUNDER TO
ANY AFFILIATE OR TO ANY SUCCESSOR IN INTEREST TO THE ENTIRE BUSINESS OF BUYER OR
TO SUBSTANTIALLY ALL OF THE ASSETS OF BUYER.


 


7.             GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO
THE CONFLICTS OR CHOICE OF LAW PROVISIONS OF ANY JURISDICTION.


 


8.             CONSENT TO JURISDICTION.  EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT
SITTING IN THE SOUTHERN  DISTRICT OF TEXAS, AND THE COURTS OF THE STATE OF TEXAS
LOCATED IN HARRIS COUNTY FOR THE PURPOSES OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND (B) HEREBY WAIVES, AND AGREES
NOT TO ASSERT IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURT, THAT THE SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HERETO CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO SUCH PARTY AT THE ADDRESS IN EFFECT
FOR NOTICES TO IT UNDER SECTION 9 AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE
GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING IN THIS
SECTION 8 SHALL AFFECT OR LIMIT ANY RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

 

4

--------------------------------------------------------------------------------


 


9.             NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS GIVEN PURSUANT TO
THIS AGREEMENT SHALL BE GIVEN IN ACCORDANCE WITH SECTION 9.7 OF THE PURCHASE
AGREEMENT AND, IN THE CASE OF THE SELLER, SHALL BE DELIVERED AS FOLLOWS:

 

Mike Killgore

17653 Crossing Boulevard

Baton Rouge, LA 70810

 


10.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL COMPRISE ONE INSTRUMENT.


 


11.           HEADINGS.  THE HEADINGS USED IN THIS AGREEMENT ARE FOR CONVENIENCE
ONLY AND ARE NOT TO BE CONSIDERED IN CONSTRUING OR INTERPRETING THIS AGREEMENT.


 

[Signature page follows.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
day and year first above written.

 

 

BUYER:

Primoris Services Corporation,

 

a Delaware corporation

 

 

 

 

 

By: 

/s/ Brian Pratt

 

 

 

 

 

Its:

CEO

 

 

 

 

SELLER:

 

 

/s/ Michael Killgore

 

6

--------------------------------------------------------------------------------